                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

  DANNY LEE WARNER, JR.,
                                                    CV 17-104-M-DLC-JCL
                        Plaintiff,

  vs.                                                ORDER

  CHUCK CURRY, JENNIFER ROOT,
  JAMES DUSING, TAMMY BOWEN,
  SGT. SCHUELEN, and CBM
  MANAGED SERVICES,

                        Defendants.

        Plaintiff Danny Warner, appearing pro se, moves for an order precluding

Defendants’ possession of, and the Court’s consideration of medical records

generated from his treatment in 2017 at the Montana State Hospital in Warm

Springs, Montana. In particular, Warner complains that Defendants are unlawfully

in possession of a document titled “Montana State Hospital Admission History &

Physical”. ((Doc. 59-3.) He asserts the document is a confidential document

protected from disclosure under federal law, and that it is related only to criminal

proceedings prosecuted against him.

        But Warner has put his medical condition at issue in this lawsuit. Therefore,

his medical records are relevant. Goldsmith v. Dutton, 2014 WL 4393535, *2 (D.

Mont. 2014).

                                           1
      Additionally, the Court’s scheduling order entered June 22, 2018, expressly

authorized the release of, and use of Warner’s medical records in accordance with

the Federal Health Insurance Portability and Accountability Act. (Doc. 45 at 4-5.)

      Therefore, Defendants are lawfully in possession of Warner’s medical

records and they may use them in defense of this litigation. Thus, IT IS HEREBY

ORDERED that Warner’s motion to suppress his medical records is DENIED.

      DATED this 14th day of February, 2019.



                                      _______________________________
                                      Jeremiah C. Lynch
                                      United States Magistrate Judge




                                         2
